Part III   DETAILED ACTION

	Election/Restriction	
1.   This application contains claims directed to the following patentably distinct species of the claimed invention:
     That illustrated by a first embodiment of figures 4  and 10 (e.g. claims 1-3, scanning using ranges that are adjacent, see p[0121]),  that illustrated by a second embodiment of figure 6 (e.g. claims 4-10, scanning using ranges that are overlapping) ;  and that illustrated by a thrid embodiment of figures 19-21  (e.g. claims 11-14, scanning multiple images and combining them)

  Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.

	Applicant is advised that a response to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 C.F.R. § 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  M.P.E.P. § 809.02(a).
	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 of the other invention.

2.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

3.        A telephone call to contact Applicant’s representative office (Mrs. Belinda Lee  Reg # 46,863) was made on 02/02/21,  to request an oral election to the above restriction requirement, but did not result in an election being made.  Applicant’s representative indicated that an office action requesting a restriction requirement is preferred. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

4.	Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-

7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 

PM. The fax phone number for this group is (571) 273-8300.
      
 If attempts to reach the examiner by telephone are unsuccessful, the Examiner's

Supervisor, Marivelisse Santiago-Cordero can be reached on (571) 272-7839. The fax 

phone number for the organization where this application or proceeding is assigned is 

571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.
/Gabriel I Garcia/
Primary Examiner, Art Unit 2676
Gabriel I. Garcia
Primary Examiner
February 3, 2021